In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3157 
KNAUF INSULATION, INC., 
                                                 Plaintiff‐Appellee, 

                                 v. 

SOUTHERN BRANDS, INC., and ALBERT and ROSEMARY DOWD, 
                                    Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 1:12‐cv‐00273‐SEB‐TAB — Sarah Evans Barker, Judge. 
                     ____________________ 

        ARGUED APRIL 14, 2016 — DECIDED MAY 3, 2016 
                 ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  Knauf  Insulation,  Inc.  (formerly 
named Knauf Insulation, GmbH), is the Delaware subsidiary 
of a German corporation. Its principal place of business is in 
Indiana, where it manufactures fiberglass insulation for sale 
to, among other types of customer, distributors of insulation, 
such  as  SBI,  as  the  parties  refer  to  defendant  Southern 
Brands, Inc. (SBI is, or was, a broker as well as a distributor, 
because  Knauf  often  delivered  the  insulation  it  sold  SBI  di‐
2                                                       No. 15‐3157 


rectly to the installers of the insulation, SBI’s customers. But 
the  parties  call  SBI  a  distributor  and  we’ll  stick  with  that 
term.)  The  other  defendants,  the  Dowds,  a  married  couple, 
are SBI’s principals. 
    For many  years SBI was delinquent in paying Knauf for 
the insulation it bought. By 2012, when Knauf filed this suit 
against both SBI and the Dowds (who in 2003 had signed a 
personal  guaranty  of  their  company’s  debt  to  Knauf),  SBI 
owed  Knauf  more  than  $3.5  million.  Originally  filed  in  an 
Indiana  state court, the suit was removed to federal district 
court, the parties being of diverse citizenship. Indiana law is 
agreed  to  govern  the  issues  presented  by  the  suit.  The  dis‐
trict  judge  granted  summary  judgment  in  favor  of  Knauf, 
and  her  final  judgment  awarded  it  the  money  owed  by  SBI 
plus interest on that debt. 
     The defendants—SBI and the Dowds—have appealed on 
multiple grounds. Two pertain to the Dowds’ guaranty, exe‐
cuted  in  2003,  of  SBI’s  debts  to  Knauf.  The  disputed  provi‐
sions of the guaranty state that “the undersigned hereby un‐
conditionally guarantees the full and prompt payment when 
due,  whether  by  acceleration  or  otherwise,  and  at  all  times 
thereafter, of all obligations of the DEBTOR [i.e., SBI] to the 
CREDITOR,  howsoever  created,  arising  or  evidenced, 
whether direct or indirect, absolute or contingent, or now or 
hereafter existing, or due or to become due,” and “any action 
to  enforce this  guaranty may be brought in,  and the under‐
signed  hereby  consents  and  submits  to  the  jurisdiction  of, 
the courts of the State of Indiana.” 
   The  district  court  ruled  that  the  Dowds’  guaranty  made 
them  personally  liable  for  all  of  SBI’s  debts  to  Knauf.  The 
Dowds disagree, arguing that when they signed the guaran‐
No. 15‐3157                                                           3 


ty  they  didn’t  “intend  or  contemplate  being  sued  by  Knauf 
in  Indiana  on  its  much  larger  claims  against  SBI,  arising 
more  than  four  years  later,”  and  that  despite  the  forum‐
selection clause  “SBI,  an out‐of‐state  distributor doing busi‐
ness  in  the  southeast,  did  not  have  such  minimum  contacts 
with Indiana as would subject it to Indiana’s jurisdiction.” 
    These arguments have no merit. The guaranty is explicit 
that  it  covers  future  as  well  as  current  obligations,  for  re‐
member  that  it embraces “all obligations of the DEBTOR to 
the  CREDITOR,  howsoever  created,  …  whether  …  now  or 
hereafter existing, or due or to become due.” Under Indiana 
law  “a  continuing  guaranty  encompasses  all  transactions, 
including those arising in the future, that are within the con‐
templation of the agreement,” S‐Mart, Inc. v. Sweetwater Cof‐
fee  Co.,  744  N.E.2d  580,  587  (Ind.  App.  2001)—and  the 
Dowds’ guaranty expressly contemplated liability for future 
obligations of unknown magnitude.  
     As for SBI’s contacts with Indiana, it didn’t have to have 
any contacts with that state in order to bind itself by a forum‐
selection  clause,  which  typically  requires  one  of  the  parties 
to  the  clause  to  litigate  in  a  jurisdiction  with  which  it  has 
sparse if any contacts, as otherwise there would be no need 
for the clause. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 
585  (1991);  M/S  Bremen  v.  Zapata  Off‐Shore  Co.,  407  U.S.  1 
(1972).  Anyway  SBI  did  have  significant  contacts  with  Indi‐
ana,  by  virtue  of  its  dealings  with  Knauf  over  many  years. 
See Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985). 
   The Dowds further argue that the  “disparity  in bargain‐
ing power” between Knauf and SBI left them with no choice 
but to sign the guaranty, and so was neither “freely negoti‐
ated” nor “just and reasonable,” as Indiana law requires fo‐
4                                                        No. 15‐3157 


rum‐selection  clauses  to  be  for  them  to  be  enforceable.  See, 
e.g.,  Farm  Bureau  General  Ins.  Co.  of  Michigan  v.  Sloman,  871 
N.E.2d  324,  329–33  (Ind.  App.  2007).  But  the  claim  of  “dis‐
parity in bargaining power” rests only on the fact that Knauf 
is  a  much  larger  company  than  SBI  and  apparently  no  one 
besides  Knauf  would  take  on  SBI  as  a  distributor  on  terms 
SBI  could  afford, making it  dependent on  Knauf and there‐
fore  compelled  to  do  its  bidding.  But  the  size  disparity  be‐
tween  the  two  firms  did  not  render  the  guaranties  uncon‐
scionable or unenforceable. See id. at 329–30. On the contra‐
ry,  the  fact  that  SBI  was  not  a  dependable  customer  was  a 
compelling reason for Knauf to insist that SBI’s debts to it be 
secured  by  a  guaranty.  And  as  long  as  Knauf  has  competi‐
tors, which it does, it cannot merely by reason of its size co‐
erce  distributors  and  contractors  to  pay  an  exorbitant  price 
for  its  insulation,  unless  insulation  is  in  short  supply  or 
Knauf  and  its  competitors  are  colluding  in  violation  of  the 
Sherman Act to lift the price of insulation above the competi‐
tive  price—which  in  fact  is  charged,  but  unavailingly,  as 
we’re about to see. 
    A class action called Columbus Drywall & Insulation, Inc. v. 
Masco Corp. filed in 2004 charged Knauf and other manufac‐
turers  of  fiberglass  insulation  with  having  conspired  since 
1999 with Masco Corporation, the largest insulation contrac‐
tor and distributor in the United States, to sell residential fi‐
berglass insulation to other contractors at prices significantly 
higher than those offered to Masco, thus violating the Sher‐
man Act, 15 U.S.C. § 1, by forcing those contractors to over‐
pay for insulation. See Columbus Drywall & Insulation, Inc. v. 
Masco Corp., 258 F.R.D. 545, 549 (N.D. Ga. 2007). 
No. 15‐3157                                                          5 


    SBI was originally a member of the proposed class (“pro‐
posed”  because  it  was  never  certified),  but  in  January  2006 
the district judge presiding in Columbus Drywall granted the 
motion  of  the  named  plaintiffs  to  amend  their  complaint  to 
drop from the class all but insulation contractors. SBI, being 
a  distributor  and  not  a  contractor,  was  therefore  out.  Two 
years later the district court approved a settlement in Colum‐
bus  Drywall  that  resulted  in  Knauf’s  being  dismissed  from 
the case. Five years after that SBI filed a counterclaim in the 
present case that accused Knauf of having been guilty of the 
price  fixing  of  which  it  had  been  accused  in  Columbus  Dry‐
wall—which  if  true  would  of  course  have  harmed  SBI,  as 
Knauf supplied SBI with the insulation that SBI resold to its 
customers. The settlement in Columbus Drywall had made no 
finding of guilt on the part of any of the defendants, includ‐
ing  Knauf,  but  neither  had  it  exonerated  the  defendants;  it 
was, after all, just a settlement, not an adjudication. 
    But 2013 was too late for SBI’s counterclaim. The statute 
of  limitations  governing  Sherman  Act  claims  is  only  four 
years,  15  U.S.C.  § 15b,  though  of  course  it’s  tolled  (post‐
poned—stops running) once a suit is brought within the lim‐
itations period. American Pipe & Construction Co. v. Utah, 414 
U.S. 538, 554–60 (1974); Sawyer v. Atlas Heating & Sheet Metal 
Works,  Inc.,  642  F.3d  560,  561–62  (7th  Cir.  2011).  Columbus 
Drywall was such a suit. But the Supreme Court’s decision in 
American  Pipe  &  Construction  Co.  v.  Utah,  supra,  implies  that 
when SBI was dropped from the class in 2006 because it was 
not a contractor, there was no longer any basis for tolling the 
limitations  period  for  its  claim  against  Knauf,  and  so  the 
time  within  which  SBI  could  sue  Knauf  for  violating  the 
Sherman  Act  continued  ticking.  Not  until  2013  seven  years 
after  SBI  had  been  dropped  from  the  class,  did  SBI  file  its 
6                                                         No. 15‐3157 


counterclaim  against  Knauf  in  the  present  case—the  proce‐
dural vehicle for its Sherman Act claim. 
    We could stop here if American Pipe stood for the propo‐
sition  that  the  tolling  of  a  limitations  period  can  never  re‐
sume after a claimant  is dropped from a class action.  But it 
does  not  stand  for  that  proposition,  as  we  can  explain  by 
comparing  two  types  of  limitations  period  that  are  similar 
but  not  identical—statutes  of  limitations  and  statutes  of  re‐
pose—even though there is no statute of repose applicable to 
this case. Statutes of limitations run from the injury or other 
wrong  giving  rise  to  a  suit;  statutes  of  repose  run  from  the 
action  or  transaction  that  gave  rise  to  the  injury.  See  CTS 
Corp.  v.  Waldburger,  134  S.  Ct.  2175,  2182–83  (2014).  Thus  a 
statute of repose might require a suit for a construction inju‐
ry to be brought within ten years after the construction was 
complete, even though the injury had arisen in the tenth year 
and  suit  had  been  brought  the  following  year.  Applied  to 
this  case,  statute  of  repose  analysis  might  lead  to  a  conclu‐
sion  that  the  four‐year  Sherman  Act  statute  of  limitations 
began to run not when SBI was injured by Knauf’s violating 
the  Sherman  Act  but  earlier,  when  Knauf  first  agreed  with 
its competitors to charge supracompetitive prices. 
     Statutes of limitations are routinely subject to “equitable 
tolling,” meaning that a plaintiff can sue after the expiration 
of  the  limitations  period  (that  is  what  “tolling”  a  statute  of 
limitation means) if it had a good reason for its delay in su‐
ing and has suffered a harm greater than the defendant suf‐
fered or is likely to suffer as a result of being sued after the 
limitations period expired. 
   There is as we said no statute of repose in this case. Our 
use of the term “statute of repose analysis” is merely intend‐
No. 15‐3157                                                            7 


ed  to  flag  the  issue  of  whether  a  limitations  period  that  be‐
gins to run (or, as in this case, to re‐run) not when an injury 
is  inflicted  but  when  some  transaction  or  other  event  oc‐
curs—which  is  this  case,  because  the  statute  of  limitations 
applicable  to  SBI’s  antitrust  counterclaim  resumed  running 
when  SBI  was  dropped  from  the  class—can  ever  be  subject 
to equitable tolling. As a result of recent Supreme Court de‐
cisions, we now know that the answer is that it can be. Me‐
nominee  Indian  Tribe  of  Wisconsin  v.  United  States,  136  S.  Ct. 
750, 755 (2016), explains that under the test for equitable toll‐
ing articulated in Holland v. Florida, 560 U.S. 631, 649 (2010), 
“a litigant is entitled to equitable tolling of a statute of limi‐
tations only if the litigant establishes two elements: ‘(1) that 
he has been pursuing his rights diligently, and (2) that some 
extraordinary circumstance stood in his way and prevented 
timely filing.’” Thus if elements (1) and (2) are established, a 
litigant  is  entitled  to  equitable  tolling  including  equitable 
class‐action tolling—we know this because Menominee was a 
case,  like  this  case  and  earlier  the  American  Pipe  case,  in 
which the plaintiff was seeking to toll a statute of limitations 
that had ceased to be tolled when the plaintiff had fallen out 
of  the  class.  See  136  S.  Ct.  at  754–55.  In  other  words,  given 
strong equities, a statute of limitations  can  be  tolled even if 
the tolling of the plaintiff’s claim had been interrupted when 
he ceased to be a member of the class. 
     To permit equitable tolling in such a case, provided there 
is  a  justification  created  by  an  extraordinary  event,  makes 
sense. Suppose the Dowds had been in a serious accident the 
day  before  SBI  was  dropped  from  the  class,  and  as  a  result 
they  had  lapsed  into  comas,  where  they  remained,  uncon‐
scious,  for  a  year.  Provided  that  delaying  suit  by  a  year 
would  not  have  imposed  a  serious  hardship  on  Knauf,  the 
8                                                          No. 15‐3157 


counterplaintiffs  (the  Dowds  and  SBI)  would  have  had  a 
colorable argument for equitable tolling. And likewise in In 
re Copper Antitrust Litigation, 436 F.3d 782, 788 (7th Cir. 2006), 
although  “the  plaintiffs  could  benefit  from  tolling  under 
American  Pipe  …  for  the  federal  antitrust  class  action,”  that 
wasn’t enough to make their claim timely. The court never‐
theless  remanded  because  there  was  a  possibility  that  equi‐
table estoppel (a doctrine akin to equitable tolling) could jus‐
tify  the  plaintiffs’  delay  in  suing.  Id.  at  790–91;  cf.  Cada  v. 
Baxter Healthcare Corp., 920 F.2d 446, 451 (7th Cir. 1990). 
    Our court used to think that statutes of repose, and by ex‐
tension statutes of limitations that begin to run or re‐run in‐
dependently of whether there is an injury, as in class‐action 
cases  such  as  the  present,  could  not  be  tolled.  We  said  in 
Beard v. J.I. Case Co., 823 F.2d 1095, 1097 n. 1 (7th Cir. 1987), 
that “a period of limitation bars an action if the plaintiff does 
not  file  suit  within  a  set  period  of  time  from  the  date  on 
which  the  cause  of  action  accrued.  In  contrast,  a  period  of 
repose bars a suit a fixed number of years after an action by 
the  defendant  (such  as  manufacturing  a  product),  even  if 
this  period  ends  before  the  plaintiff  suffers  any  injury.”  Or 
as we said in Klein v. DePuy, Inc., 506 F.3d 553, 557 (7th Cir. 
2007), “a statute of repose … serves as an unyielding and ab‐
solute barrier to a cause of action, regardless of whether that 
cause has accrued.” See also McCann v. Hy‐Vee, Inc., 663 F.3d 
926,  930–31  (7th  Cir.  2011).  But  these  rulings  have  been  su‐
perseded by the Supreme Court’s decision in Menominee. 
    SBI does not invoke equitable tolling by name, but it ar‐
gues in a similar vein that through no fault of its own it was 
in the dark—had no idea that it had been expelled from the 
class and that the statute of limitations applicable to its anti‐
No. 15‐3157                                                           9 


trust claim had therefore resumed running. We are not per‐
suaded.  The  Columbus  Drywall  suit  had  been  filed  in  Geor‐
gia, SBI’s home, nine years before SBI filed its counterclaim. 
SBI couldn’t have failed to notice the class action suit, in its 
own state, against Knauf, its principal supplier and creditor, 
or  the  settlement  of  the  suit  in  2008,  which  contained  no 
finding  that  Knauf  had  committed  an  antitrust  violation. 
More  importantly  SBI  should  have  known  of  the  suit,  and 
that is what matters—recall the emphasis on diligence in the 
Holland case. SBI couldn’t just sit on its fanny for nine years, 
making  no  inquiry  into  the  status  of  the  Columbus  Drywall 
litigation,  and  insist  that  its  indolence  tolled  the  statute  of 
limitations. 
    Courts  “have  allowed  equitable  tolling  …  where  the 
complainant has been induced or tricked by his adversary’s 
misconduct  into  allowing  the  filing  deadline  to  pass.  We 
have generally been much less forgiving in receiving late fil‐
ings  where  the  claimant  failed  to  exercise  due  diligence  in 
preserving  his  legal  rights.  …  [T]he  principles  of  equitable 
tolling  described  above  do  not  extend  to  what  is  at  best  a 
garden  variety  claim  of  excusable  neglect.”  Irwin  v.  Depart‐
ment of Veterans Affairs, 498 U.S. 89, 96 (1990) (footnotes omit‐
ted).  SBI  failed  to  exercise  minimal  diligence,  by  either  not 
learning of, or losing track of, the class action and as a result 
not  realizing  that  it  had  been  removed  from  the  class  and 
that  upon  that  removal  the  statute  of  limitations  governing 
its antitrust claim against Knauf had resumed running. 
    SBI’s remaining arguments can be dispatched summarily. 
One  is  that  SBI  hadn’t  agreed  with  Knauf  that  all  the  debts 
listed  in  a  February  1,  2012,  account  statement  (“an  agree‐
ment  between  the  parties  that  all  items  of  an  account  and 
10                                                         No. 15‐3157 


balance  are correct,  together with a promise,  express or im‐
plied, to pay the balance,” Jackson v. Trancik, 953 N.E.2d 1087, 
1091 (Ind. App. 2011)) were correct, or that SBI was actually 
required to pay them. Knauf had been sending SBI invoices 
and monthly statements for years, and far from there being 
any  evidence  that  SBI  ever  protested  we  have  Mr.  Dowd’s 
acknowledgment  that  “Knauf  chose  to  sue  rather  than  con‐
tinue the negotiation efforts, where … I would have disput‐
ed  the  amount.”  Apart  from  a  single  charge  of  $4,372.41  in 
January  2012,  all  of  the  charges  on  the  final  account  state‐
ment were months or even years old. The defendants did not 
object  to  the  charges  until  after  this  lawsuit  was  filed. 
“[F]ailing  to  object  to  liability  on  an  account  until  a  suit  is 
filed constitutes failure to object to the account within a rea‐
sonable  time  and  supports  the  inference  of  an  agreement 
that  the  account  balance  is  correct.”  Auffenberg  v.  Board  of 
Trustees  of  Columbus  Regional  Hospital,  646  N.E.2d  328,  331 
(Ind. App. 1995).  
    The  defendants’  final  argument  is  that  Knauf  has  failed 
to  explain  whether  it  credited  some  $1.3  million  that  SBI 
paid it between October 2008 and January 2012 against SBI’s 
debts  to  it.  But  SBI  would  surely  have  noticed  had  the  ac‐
count statements that it admits having received from Knauf 
during  this  period  failed  to  reflect  a  $1.3  million  credit;  nor 
did SBI plead the $1.3 million or any part of it as a setoff to 
Knauf’s  claim  or  present  any  evidence  that  it  had  paid  that 
amount, beyond a declaration by Mr. Dowd that it “may be 
that Knauf has not credited these $1.3 million in payments,” 
(emphasis added), which is pure speculation.  
      And so the judgment of the district court is 
                                                              AFFIRMED.